DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 is objected to because the phrase “said images” in the last two lines should be amended to recite “said one or more images” in order to provide clear antecedent basis for the claim terminology. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims ___ are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 is indefinite because it is unclear how the limitations reciting that the sensor element comprises first filtering and detection groups and second filtering and detection groups relate to the limitations in claim 14 that have already set forth that the sensor element comprises first filtering and detection groups and second filtering and detection groups. It is unclear if the claim is merely attempting to set forth that the sensor element further comprises third filtering and detection groups, or if the first filtering and detection groups and second filtering and detection groups of claim 17 differ from those that have already been recited. Further, there is unclear antecedent basis for the first filtering and detection groups, second filtering and detection groups, and “a surface of said sensor element.” It is unclear if these are required in addition to 
Claim 18 is indefinite because it is unclear how the limitations reciting that the processing means is adapted to “provide at least an image of the retina selected among a ratiometric image of the retina, a green fluorescence image of the retina, a red fluorescence image of the retina and a mono-chromatic fluorescence image of the retina” relate to the limitations in claim 12 that have already set forth that the processing means is adapted to “and provide one or more images of the retina, said images of the retina comprising at least a color fluorescence image of the retina.” It is unclear if these are two different adaptations of the processing means, and if so, how they differ. Further, there is unclear antecedent basis for “an image of the retina” and for the recited fluorescence images of the retina. It is unclear if these limitations attempt to modify the “one or more images” of claim 12 or to set forth additional images. Examiner suggests amending the claim to clarify how the images of claim 18 relate to those recited in claim 12. 
	Claim 19 is indefinite for the following reasons: 
There is insufficient antecedent basis for “The ophthalmic machine of claim 12, for use in the diagnosis of a retina disease of a subject…” The ophthalmic machine has not been set forth as being “for use in the diagnosis of a retina disease of a subject.” 
It is unclear how the limitation reciting that ophthalmic machine “provides said color fluorescence image of the retina” relates to the adaptation of the processing means recited in claim 12. Claim 12 has already set forth that the processing means provides the color fluorescence image of the retina. It is unclear why this function is repeated in claim 19 and ascribed to the ophthalmic machine, rather than the processing means. 
It is unclear how the ophthalmic machine “provides at least a further image of the retina.” Specifically, it is unclear what structural component of the claimed machine is configured to provide the further image of the retina. 
Further, there is unclear antecedent basis for “a further image of the retina.” It is unclear whether or not this further image is required in addition to the “one or more images” of claim 12. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “said color fluorescence image,” and the claim also recites “a green fluorescence image of the retina” and “a red fluorescence image of the retina,” which are narrower statements of the range/limitation. It is unclear what the scope of a “color” image is if the “color” image is recited in addition to “green” and “red” images. Is the claim implying that green and 
Examiner suggests amending the claim to clarify how the images of claim 19 relate to those recited in claim 12.
	Claim 20 is indefinite for the following reasons: 
There is insufficient antecedent basis for “The ophthalmic machine of claim 12, for use in the diagnosis of a neuro-degenerative disease of a subject having taken a fluorescent substance…” The ophthalmic machine has not been set forth as being “for use in the diagnosis of a neuro-degenerative disease of a subject having taken a fluorescent substance.” 
It is unclear how the limitation reciting that ophthalmic machine “provides said color fluorescence image of the retina” relates to the adaptation of the processing means recited in claim 12. Claim 12 has already set forth that the processing means provides the color fluorescence image of the retina. It is unclear why this function is repeated in claim 19 and ascribed to the ophthalmic machine, rather than the processing means. 
It is unclear how the ophthalmic machine “provides at least a further image of the retina.” Specifically, it is unclear what structural component of the claimed machine is configured to provide the further image of the retina. 
Further, there is unclear antecedent basis for “a further image of the retina.” It is unclear whether or not this further image is required in addition to the “one or more images” of claim 12. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “said color fluorescence image,” and the claim also recites “a green fluorescence image of the retina” and “a red fluorescence image of the retina,” which are narrower statements of the range/limitation. It is unclear what the scope of a “color” image is if the “color” image is recited in addition to “green” and “red” images. Is the claim implying that green and read are not colors? Or that the “color” is a color that is not green or red? Something else?
Examiner suggests amending the claim to clarify how the images of claim 20 relate to those recited in claim 12.

Double Patenting
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 19 and 20 are interpreted as bother ‘covering the same thing’ because the only difference between the claims is recitation of intended use in the 

Allowable Subject Matter
Claims 12 - 14 are allowed.
Claims 15 - 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or reasonably suggest the specific combination of features required by claim 12. For example, Ignotz et al. (US 6,0886,06, of record), are considered the closet prior art. Ignotz et al. show an ophthalmic machine (target tissue within a patient’s eye, col. 6, lines 15-32 and figs. 2 - 3) comprising:
lighting means adapted to provide an excitation light having wavelengths comprised between 430 nm and 490 nm (light source 15, col. 7, lines 8-12  and figs. 2 - 3);
scanning means adapted to scan said excitation light on an eye retina (target tissue within a patient’s eye, col. 6, lines 16-21 and col. 8, lines 13-16 and figs. 2 -3); 
first filtering means (30; figure 3 and col. 8, lines 6-12 and element 30 in fig. 3);
 (between beam splitter 90 and detector 100 in fig. 3, col. 8, line 62 - col. 9, line 5);
third filtering means (between beam splitter 90 and detector 120 in fig. 3, col. 8, line 62 - col. 9, line 5); 
first detection means (100: fig. 3 and col. 8, lines 27-36);
second detection means (120: fig. 3 and col. 8, lines 27-36); and 
processing means (130, 164; figures 3-5 and col. 8, line 55 - col. 10, line 13).
However, Ignotz et al. fail to show the specific details of the first, second, and third filtering means blocking bands, passing bands, and optical densities that are recited in claim 12. Further, examiner finds no reason to modify the Ignotz et al. to include the specific combination of features recited in claim 12 without impermissible use of hindsight.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240.  The examiner can normally be reached on Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIE R DAVIS/Primary Examiner, Art Unit 3793